Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1 and 14, the closest found prior art does not teach separately or in combination the claimed subject matter of determining a bearing preload by providing a bearing having an inner ring, an outer ring, and at least two rows of rolling elements, mounting the bearing on a mounting fixture disposed on a bearing noise and vibration tester, the mounting fixture having a rotating arbor attached thereto, the rotating arbor provided to rotate the inner ring of the bearing at predetermined rates, wherein the bearing rotation creates vibrational noise on the outer ring, mounting the outer ring of the bearing with a clamping and autorotation device in order to prevent the outer ring from rotating when the bearing inner ring is rotated, wherein the force that clamps the outer ring is preferably configured to be unequal to the internal bearing preload, mounting a sensor proximate the outer ring of the bearing in order to measure and record the outer ring vibration at predetermined rotation rates, rotating the bearing on the arbor at a steady state speed configured to excavate eigen-frequencies of the outer ring, transmitting the measured vibration data from the sensor to a computer workstation, the computer workstation having a software analysis package, the software analysis package performing a numerical Fast Fourier Transform (FFT) of the data to transform it into a Frequency Domain, analyzing the spectral data from the FFT with the computer workstation, the software analysis package employing a peak detection algorithm to determine the peaks of the amplitude data in the frequency domain, wherein the peaks are various modes of the outer ring, sorting the modes and identifying the main or dominant modes with the peak detection algorithm, the number of modes selected is based upon design selection, obtaining a numerical relationship for each mode between the resonance and the preload, wherein a polynomial curve is fit to data points or to a look up table, comparing the mode relationships or graphed polynomial curves to one or more references, wherein the one or more references for the bearing is an ideally referenced graph, wherein a match between the numerical relationships for each mode and the ideally referenced graph modes indicates a correct preload has been determined.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/12/2022